Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I subspecies a, Species II subspecies d, Species III subspecies f (claims 1, 2, 5, 7, 11-13, 16 and 18) in the reply filed on November 18, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “communication unit configured to communicate with a user” and “control unit configured to transmit” in claim 1.
Because these claim limitationsare being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 11-13, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “communicate with a user terminal provided with a chat function; and transmit to the user terminal, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.” Claim 1

“transmitting, to a user terminal provided with a chat function, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by a user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.” Claim 12
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “communication unit” and “control unit” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component under certain methods of organizing human activity under sales and business relations. For example, “communicate” and “transmit” in the context of this claim encompasses the user to manually receive a request for transportation and transmit messages to the user with respect to the request. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “communication unit”, “control unit”, “user terminal” and a “device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 12 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2, 5, 7, 13, 16 and 18, further describe the identified abstract idea. In addition, the limitations of claims 2, 5, 13 and 16 define how the transportation request is processed which further describes the abstract idea. The generic computer component of claims 7 and 18 (user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurley et al. referred herein as Hurley (U.S. Patent Application Publication No. 2021/0150420).

As to claim 1, Hurley teaches a control device comprising:
a communication unit configured to communicate with a user terminal provided with a chat function; (para 34, show that the transportation system communicates with the user device) 
a control unit configured to transmit to the user terminal, via the communication unit, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function. (fig. 7-8 and para 32-33, show that the system transmits messages to the users in order to determine vehicles in the vicinity) 
As to claim 11, Hurley teaches a program comprising:
provide a chat function; receive a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch; (fig. 7-8 and para 32-33)
output the received message using the chat function. (para 32-33)
As to claim 12, Hurley teaches a method comprising:
transmitting, to a user terminal provided with a chat function, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by a user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.(fig. 7-8 and para 32-33)
As to claims 2 and 13, Hurley teaches the device and method of claims 1 and 12 as discussed above. 
Hurley further teaches:
wherein the state of the vehicle includes information on whether the vehicle is near the vehicle dispatch point. (fig. 7 and para 32, show that the vehicle is near the pick-up area(i.e. dispatch area))
As to claim 5 and 16, Hurley teaches the device and method of claims 1 and 12 as discussed above. 
Hurley further teaches:
wherein the message includes information on time remaining until the vehicle arrives at the vehicle dispatch point.(figs 5, 8 and para 28, 33, the system provides the user with the estimated time of arrival of the vehicle)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. referred herein as Hurley (U.S. Patent Application Publication No. .

As to claims 7 and 18, Hurley teaches all the limitations of claim 1 and 12 as discussed above. 
Hurley does not teach:
wherein the control unit is configured to: transmit to the user terminal, via the communication unit, an advertisement including a link to an online store on which a product or service is purchasable, the advertisement being to be output from the user terminal by the chat function; and generate a message notifying the user that a discount on a travel fare of the user is available in a case where the user purchase the product or service from the online store.
However, Kimura teaches:
wherein the control unit is configured to: transmit to the user terminal, via the communication unit, an advertisement including a link to an online store on which a product or service is purchasable, the advertisement being to be output from the user terminal by the chat function; and generate a message notifying the user that a discount on a travel fare of the user is available in a case where the user purchase the product or service from the online store. (para 519-529, show that the system displays an advertisement to the user in the vehicle that corresponds to a store in exchange to a discount/coupon) 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide an advertisement to the passenger in Hurley as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEINA ELCHANTI/Examiner, Art Unit 3628